COURT OF APPEALS
                                  Thirteenth District
                           Corpus Christi – Edinburg, Texas

       Below is the JUDGMENT in the numbered cause set out herein to be Filed and
Entered in the Minutes of the Court of Appeals, Thirteenth District of Texas, at Corpus
Christi – Edinburg, as of the 26th day of September, 2013. If this Judgment does not
conform to the opinion handed down by the Court in this cause, any party may file a
Motion for Correction of Judgment with the Clerk of this Court.

CAUSE NO. 13-12-00640-CV                                      (Tr.Ct.No. 12-4-73036-D)

                       IN THE INTEREST OF J.M.F., A CHILD

                 On appeal to this Court from Victoria County, Texas.

                                      

                                   JUDGMENT
On appeal from the 377th District Court of Victoria County, Texas, from an order signed
September 24, 2012. Memorandum Opinion by Justice Gina M. Benavides.

THIS CAUSE was submitted to the Court on August 8, 2013, on the record and briefs.
These having been examined and fully considered, it is the opinion of the Court that
there was some error in the judgment of the Court below, and said judgment is hereby
REVERSED AND REMANDED.

Costs of the appeal are adjudged against appellees, JOE ANGEL SANCHEZ AND
MARY LOUISE SANCHEZ. It is further ordered that this decision be certified below for
observance.

                                       


                            DORIAN E. RAMIREZ, CLERK